Citation Nr: 0209379	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for foot fungus.  

3.  Entitlement to service connection for rhinitis.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for a headache 
disorder.  

6.  Entitlement to service connection for labyrinthitis, 
claimed as secondary to service-connected ear disabilities.  

7.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to an increased evaluation for anxiety 
neurosis and post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  

10.  Entitlement to a rating in excess of 20 percent for 
residuals of a left ankle sprain.  

11.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently evaluated as 10 percent disabling.  

12.  Entitlement to a rating in excess of 10 percent for 
tinnitus.  

13.  Entitlement to an extraschedular rating for otitis 
media.  

(The issue of entitlement to a compensable rating for mitral 
valve prolapse will be the subject of a later decision.)  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972, from August 1976 to November 1980 and from November 
1990 to March 1991.  During his last period of service he was 
in Southwest Asia from January 12, 1991 to March 13, 1991.  
He also had several periods of active duty for training and 
inactive duty for training.

This matter comes to the Board on appeal from a January 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (the RO).  In that 
decision, the RO denied service connection for low back 
disability, foot fungus, rhinitis, sinusitis, headaches, 
labyrinthitis secondary to service-connected ear 
disabilities, fatigue due to an undiagnosed illness, and 
hypertension.  The RO also granted service connection for 
PTSD and rated it with the veteran's previously service-
connected anxiety neurosis, increasing the rating for the 
veteran's psychiatric disability to 30 percent.  At the same 
time, the RO increased the rating for the veteran's residuals 
of a left ankle sprain from noncompensable to a 20 percent 
rating and continued a 10 percent rating for left knee 
chondromalacia.  The RO increased the rating for tinnitus 
from noncompensable to 10 percent and continued a 
noncompensable rating for otitis media.  The veteran's 
disagreement with those determinations led to this appeal.  

The RO addressed some of the issues in an August 1998 rating 
decision, but did not change any of its earlier 
determinations.  In a December 1999 rating decision, the RO 
increased the rating for otitis media from noncompensable to 
10 percent and informed the veteran that the 10 percent 
rating was a full grant of the benefit sought.  The veteran 
continued his appeal asserting that an extraschedular rating 
should be awarded for his otitis media.  In a rating decision 
dated in May 2000, the RO increased the rating for anxiety 
neurosis and PTSD to 50 percent.  The veteran continued his 
appeal.  

Other issues

In the January 1998 rating decision, the RO also denied 
service connection for right shoulder disability and the 
veteran disagreed with that determination.  The RO later 
granted service connection for right shoulder disability and 
assigned a 10 percent rating.  The veteran disagreed with the 
10 percent rating.  In its May 2000 rating decision, the RO 
granted a 20 percent rating for right shoulder disability and 
provided the veteran a statement of the case.  The veteran 
did not file a substantive appeal as to that issue.  In 
response to a letter from the Board dated May 15, 2002, the 
veteran through counsel responded that he was happy with the 
20 percent disability rating.  See a letter from the 
veteran's law firm to the Board's Director of Administrative 
Service dated June 6, 2002.  Accordingly, the matter of the 
rating for the veteran's right shoulder disability is not 
before the Board.  

The Board further observes that in the May 2000 rating 
decision, the RO granted a 30 percent rating for the 
veteran's service-connected bilateral hearing loss and also 
granted a total rating based on unemployability due to 
service connected disabilities effective January 4, 2000.  
There is no indication that the veteran has filed a notice of 
disagreement with either of these determinations, and they, 
too, are not before the Board.  

In a January 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
coronary disease.  This is a separately claimed disability 
from hypertension, which is currently on appeal, as well as 
service-connected mitral valve prolapse.  To the Board's 
knowledge, the veteran has not appealed the denial of service 
connection for coronary artery disease.  Accordingly, that 
issue is not before the Board.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).

The Board is undertaking additional development on the issue 
of entitlement to a compensable rating for mitral valve 
prolapse pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) [to be codified at 38 C.F.R. 
§ 19.9(a)(2)].  When such development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) [to 
be codified at 38 C.F.R. § 20.903.]  After giving such notice 
and reviewing the veteran's response, the Board will prepare 
a separate decision addressing that issue.  


FINDINGS OF FACT

1.  The evidence does not demonstrate the onset of any 
chronic low back disability in service, nor does it show that 
arthritis of the spine was present until many years after the 
veteran's last period of service.  Residuals of a lumbar 
hemilaminectomy that was performed in 1985 after the 
veteran's second period of service and before this third 
period of service, were not aggravated during any subsequent 
service.  

2.  The evidence does not demonstrate that the veteran has a 
chronic foot fungus related to service.  

3.  The veteran's rhinitis was first present between his 
first and second periods of service; there is no evidence 
that rhinitis increased in severity during his second or 
third periods of service.  

4.  Chronic sinusitis had its onset during the veteran's 
second period of service.  

5.  The medical evidence indicates that the veteran's sinus 
headaches are a manifestation of his service-connected 
sinusitis and do not constitute a separate disability; 
migraine headaches s were first present many years after the 
veteran's last period of service and have not been related to 
any period of the veteran's service.  

6.  The record does not demonstrate that the veteran has 
labyrinthitis.  

7.  The evidence does not demonstrate that the veteran has an 
undiagnosed illness manifested by fatigue.  

8.  Hypertension had its onset during the veteran's third 
period of service.  

9.  The veteran's anxiety neurosis and PTSD are manifested by 
nightmares and difficulty sleeping, flashbacks, irritability, 
problems with anger control and difficulty with interpersonal 
relationships; his service-connected psychiatric disability 
is characterized by occupational and social impairment with 
deficiencies in most areas, including work and family 
relations.  The veteran's service-connected psychiatric 
disability does not result in total social and industrial 
impairment.   

10.  The veteran's residuals of a left ankle sprain are 
manifested by pain, stiffness and fatigue on standing or 
running, a mild limp and limitation of motion.  

11.  The evidence does not show a marked interference with 
employment or frequent periods of hospitalization due to the 
veteran's residuals of a left ankle sprain so as to render 
impractical the application of the regular schedular 
standards.  

12.  The veteran's chondromalacia of the left knee is 
manifested by crepitus, limitation of motion and complaints 
of pain and stiffness.  

13.  The evidence does not show a marked interference with 
employment or frequent periods of hospitalization due to the 
veteran's service-connected left knee disability so as to 
render impractical the application of the regular schedular 
standards.  

14.  The veteran's service-connected tinnitus is manifested 
by constant, high-pitched ringing in the ears.  

15.  The evidence does not show a marked interference with 
employment or frequent periods of hospitalization due to the 
veteran's service-connected tinnitus so as to render 
impractical the application of the regular schedular 
standards.  

16.  The evidence does not show a marked interference with 
employment or frequent periods of hospitalization due to the 
veteran's service-connected otitis media so as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  The veteran's low back disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1113, 
1112, 1131, 1137, 1153 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2001).  

2.  Foot fungus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  

3.  Rhinitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  

4.  Chronic sinusitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).  

5.  Sinus headaches are not a separate disability that is 
proximately due to the service-connected disability, and 
service connection for headaches on a secondary basis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.310, 4.14, 4.97 (2001).  

6.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

7.  Claimed labyrinthitis is not proximately due to or the 
result of any service-connected ear disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) 
(2001).  

8.  Fatigue due to an undiagnosed illness was not incurred in 
or aggravated by active service, nor may it be presumed to be 
related to the veteran's service in Southwest Asia.  
38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001).  

9.  Hypertension was incurred in active service.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 4.104 (2001).  

10.  The schedular criteria for a 70 percent evaluation for 
anxiety neurosis and PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

11.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a left ankle sprain have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2001).  

12.  The criteria for an increased disability rating for 
service-connected residuals of a left ankle sprain on an 
extraschedular basis have not been met.  38 C.F.R. § 3.321(b) 
(2001).  

13.  The schedular criteria for a 20 percent rating for 
chondromalacia of the left knee have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 
5257 (2001).  

14.  The criteria for an increased disability rating for 
service-connected chondromalacia of the left knee on an 
extraschedular basis have not been met.  38 C.F.R. § 3.321(b) 
(2001).  

15.  The criteria for a schedular criteria for a rating in 
excess of 10 percent service- connected tinnitus have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2001).

16.  The criteria for an increased disability rating for 
tinnitus on an extraschedular basis have not been met.  38 
C.F.R. § 3.321(b) (2001). 

17.  The criteria for an increased disability rating for 
otitis media on an extraschedular basis have not been met.  
38 C.F.R. § 3.321(b) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a number of 
claimed disabilities and increased disability ratings for a 
number of service-connected disabilities.  

In the interest of clarity, the Board will initially address 
the application of the 
Veterans Claims Assistance Act of 2000 to this case.  The 
thirteen issues which are ready for adjudication will then be 
addressed.  In the interest of clarity, the issues will be 
grouped as follows:  service connection (eight issues) and 
increased ratings (five issues).  The law and regulations 
generally applicable to each grouping will be set forth, and 
then the issues will be discussed.

As noted in the Introduction above, additional development is 
being undertaken with respect to one issue on appeal, 
entitlement to an increased (compensable) disability rating 
for mitral valve prolapse.  That issue will be addressed in a 
subsequent Board decision.  

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist a claimant in the development of the 
claim.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet.280 (2001).  

The VCAA is applicable to all claims filed on or after its 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

Since the VCAA eliminates the "gatekeeping" function in the 
VA claims process imposed by the standard for a well-grounded 
claim, see e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. 
Cir. 2000), the Board is of the opinion that the VCAA and its 
implementing regulations are more favorable to the veteran.  
The VCAA therefore is, in the opinion of the Board, 
applicable to the veteran's claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the May 1998 statement of the case (SOC) 
and the supplemental statements of the case (SSOCs) the RO 
issued in August 1998, August 1999, December 1999 and May 
2000, VA notified the veteran and his representative of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims on appeal.  The SOC and the SSOCs 
also notified the veteran of the pertinent law and 
regulations, as well as his due process rights. 

In addition, the veteran received a letter from the RO dated 
October 10, 2001 which provided detailed information 
concerning the respective responsibilities of VA and the 
veteran under the VCAA.

There is no indication of record that the veteran, who is 
represented by counsel in this matter, has not been 
appropriately notified and/or is not otherwise cognizant of 
the relevant law or what is required of him. 

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  

In conjunction with his claims, the veteran was provided VA 
examinations March 1997, July 1997, June 1998, July 1999, 
December 1999 and March 2000.  There are also of record 
various outpatient treatment records, both from VA and from 
private physicians.  There is no indication that there is any 
relevant evidence which currently exists and which has not 
been obtained.  

In addition, the Board notes that after receiving notice 
regarding the VCAA in October 2001, the veteran stated that 
he had no further evidence to submit and there was no further 
evidence he wanted VA to obtain for him.  He requested that 
his claims be decided using the evidence currently in his 
file.  The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support 
of his claim.  

In sum, the veteran has received appropriate notice, and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action that should be 
undertaken to comply with the provisions of the VCAA.

Service connection claims

The veteran has requested that service connection be granted 
for a low back disability, foot fungus, rhinitis, sinusitis, 
headaches (on both a direct and a secondary basis), 
labyrinthitis secondary to his service-connected ear 
disability, fatigue due to an undiagnosed illness and 
hypertension.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In addition, for certain chronic 
disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. See 38 C.F.R. § 3.310(a) (2001).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.


1.  Entitlement to service connection for a low back 
disability.

There is no question that the veteran has a current back 
disability.  March 1997 VA x-rays showed degenerative changes 
of the mid-thoracic spine with secondary mild levoscoliotic 
curvature and degenerative spondylosis of the lower 
lumbosacral spine.  VA outpatient records show complaints of 
back pain with intermittent sciatica in both legs in 1998, 
and at the March 2000 VA examination diagnoses included 
degenerative joint disease, spine, status post L5 
hemilaminectomy and herniated disc.

As noted above, the veteran did not serve on active duty from 
1980 to 1990.  The record shows that the veteran sought 
treatment from a private physician in 1985, when he reported 
he had had severe left leg pain and paresthesia for a week.  
After a myelogram revealed an extruded intervertebral disc at 
L5, the veteran underwent a partial hemilaminectomy.  

During a March 1997 VA examination, the veteran reported that 
when he was a gunner on a helicopter in Vietnam, his work 
involved a lot of lifting.  He recalled no specific trauma 
but said that he noted back pain at the time and has had back 
pain ever since.  The physician's impression at the March 
1997 examination was lower back pain, status post laminectomy 
for herniated disc in the 1980s.    

In this case, there is no evidence of the incidence of a 
chronic back disability during any period of service.  The 
veteran's one complaint of back pain in service in 1971 was 
not repeated, and his back was evaluated as normal at his 
separation examination in March 1972.  Medical records from 
subsequent periods of service do not document any complaint, 
finding or diagnosis of any back disorder, and the earliest 
evidence of arthritis is dated in 1997, which is many years 
after the veteran's last period of service.  

It is clear from the medical record that the veteran's back 
problems began in 1985, which was at the mid-point in a ten 
year hiatus from active military service.  Significantly, in 
the Board's estimation, the veteran reported only a one week 
period of back pain at that time and did not mention his 
military service as being in any way responsible for his back 
problems.

It is the Board's responsibility to determine the credibility 
and probative value of the evidence.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited therein 
[holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].  The 
Board places greater weight of probative value on the 
veteran's 1985 statement to a private health care provider 
for the purpose of treatment than it does on his 1997 
statement to a VA physician in the context of a claim for 
monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Pond v. West, 12 Vet. App. 341, 345 (1999) 
[although the Board must take into consideration a veteran's 
statements, it may consider whether self-interest may be a 
factor in making such statements, even if the veteran himself 
is a health care professional.  

In short, the Board discounts the veteran's recent statement 
to the effect that he has had continuous back pain since his 
first period of service in light of subsequent medical 
records which demonstrates that this is not the case. 
   
The Board additionally observes that service connection may 
be granted on the basis of aggravation where a preexisting 
injury or disease increases in severity during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306.  The Board has 
therefore explored the possibility of whether the veteran's 
pre-existing back disorder, manifested by the 1985 
laminectomy, was aggravated by the appellant's subsequent 
military service. 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306(b) 
(2001).

In this case, the service medical records for the veteran's 
service from November 1990 to March 1991 include no mention 
of any complaint or finding concerning the back, and at his 
separation examination the veteran denied that he then had or 
had ever had recurrent back pain.  It was not until 1997, 
after the veteran filed his service connection claim, that 
any available medical record mentions even a complaint of 
back pain.  On consideration of the evidence before, during 
and after the veteran's last period of service, the Board 
finds no evidence of an increase in severity of residuals of 
the 1985 hemilaminectomy.  There is, therefore, no basis for 
a grant of service connection for back disability on an 
aggravation basis.  

Although the veteran is a registered nurse and apparently 
contends that back pain he has now is causally related to 
back pain he experienced in service between 1968 and 1972, no 
other medical professional has found such a relationship.  
Clinical records associated with his back surgery in 1985 
show that he then gave no history of remote back pain but 
rather reported that he had never had anything like this in 
the past.  The symptoms of back pain radiating down his legs 
reported to VA for treatment purposes in 1998 are similar to 
the complaints documented in association with his disc 
herniation in 1985.  Further, while the examiner at the VA 
examination scheduled in conjunction with the veteran's claim 
noted his history of back pain in service, the physician did 
not relate the limitation of back motion observed at the 
examination to the veteran's service.  Having reviewed the 
complete record, which includes clinical records from several 
private physicians as well as VA outpatient records and 
examination reports, the Board finds no support, other than 
the history he reported at one examination, for the veteran's 
contention that his arthritis or residuals of his 
hemilaminectomy are causally related to service.  Although he 
is a registered nurse, the veteran has provided no medical 
rationale to support his contentions.  As noted above, the 
Board may take a health care provider's self-interest into 
account in consideration such a self-evaluation.  
See Pond, supra.  

In summary, in the Board's opinion, the preponderance of the 
evidence is against the claim, and service connection for low 
back disability on a direct, presumptive or aggravation basis 
must be denied.  

2.  Entitlement to service connection for foot fungus.

With respect to the claim of entitlement to service 
connection for foot fungus, the veteran has given a history 
of a fungal infection on his feet since he was in Vietnam.  
The evidence of record does show that during his first period 
of service the veteran was treated for athlete's foot between 
April and July 1968.  No other complaints were noted, and at 
the March 1972 separation examination his skin was clear.  

A VA examination conducted in June 1972 was negative for foot 
fungus.  There were no complaints made of a foot fungus 
during his two later periods of service, and neither medical 
records from the veteran's private physicians nor VA 
outpatient records include complaints, findings or diagnoses 
of any skin disability.  

It was at the VA examination in March 1997 that the veteran 
reported that he had had a fungal infection on his feet since 
Vietnam.  At the examination, he said that the infection had 
gradually disappeared in the last two years and that it was 
pretty much resolved and normal.  The physician at that 
examination evaluated the veteran's skin as normal and 
specifically stated that he noted no fungal infection on the 
feet.  At the March 2000 VA examination, the physician stated 
that other than surgical scars, he noted no significant skin 
lesion.  

That a disease or injury occurred in service is not enough; 
it is well established that there must be current disability 
resulting from that disease or injury.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In this case, there is no medical evidence that 
the veteran currently has any fungal infection of the feet.  
Because the veteran has no currently diagnosed foot fungus, 
the preponderance of the evidence is against his claim, and 
service connection for foot fungus must be denied.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) [service connection may 
not be granted unless current disability exists].

3.  Entitlement to service connection for rhinitis.

The veteran contends that service connection should be 
granted for rhinitis.  

On one occasion in service in August 1971, the veteran was 
seen with complaints of nasal congestion and sneezing, with 
no diagnosis being made.  

The physician who conducted the March 1976 entrance 
examination for the veteran's second period of service noted 
no defect or disability of the veteran's nose or sinuses.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

The Board finds that with respect to rhinitis, the 
presumption of soundness at entry into service in August 1976 
is rebutted by correspondence dated in 1974 and 1976 from 
R.A.H., M.D.  In his November 1974 letter, Dr. H. reported 
that he had evaluated  the veteran and noted his history of 
nasal symptoms and complaints of "sinus difficulties" and 
increased nasal congestion.  Dr. H. further noted that the 
veteran had undergone a sub-mucous resection and placement of 
antral windows in the summer of 1974.  His impression after 
examination, which showed edematous nasal membranes with 
secretions and the nasal passage almost occluded, was 
perennial allergic rhinitis and nasal polyposis.  In his 
April 1976 letter, Dr. H. repeated that the veteran had a 
history of allergic nasal difficulties and reported the 
hyposensitization treatment had been carried out.  

In the Board's opinion, Dr. H.'s two letters are clear and 
unmistakable evidence demonstrating that the veteran's 
rhinitis existed prior to his second period of service.  Dr. 
H. examined the veteran, provided an initial impression of 
allergic rhinitis, and reaffirmed his impression in his later 
April 1976 letter to the service department.  The 
requirements for rebutting the presumption of soundness as 
set forth in 38 C.F.R. § 3.304 have therefore been met with 
respect to rhinitis.  

The Board will therefore determine whether the veteran's pre-
existing rhinitis was aggravated by this military service.  
The law and regulations pertaining to aggravation have been 
set forth above.  

Although the veteran's service medical records show that he 
was treated for allergic rhinitis in October 1978 and it was 
noted on his separation examination that he had seasonal hay 
fever, these isolated reports do not indicate an increase in 
severity when compared to his pre-service symptoms.  Dr. H.'s 
November 1974 letter noted that in the prior year the veteran 
had had a great deal of nasal blockage, sneezing and drainage 
and that his complaints seemed to persist throughout the year 
with seasonal exacerbation.  Although Dr. H. indicated that 
the veteran had experienced minimal symptoms of nasal 
difficulties in the two years immediately prior to his second 
period of active service, the one episode of rhinitis in 
during service from August 1976 to November 1980 does not 
indicate an increase in severity of the disability compared 
to the level of disability before that service.  

In the interim between the veteran's second and third periods 
of service there is no evidence of rhinitis until August 
1987, when clinical records from J.T.G., M.D., show that the 
veteran reported nasal congestion and year-round sneezing.  
The impression was chronic rhinitis.  Medical records from 
T.S.N., M.D., indicate that the veteran had multiple episodes 
of nasal mucoid and purulent postnasal drainage with 
diagnoses of allergic rhinitis during 1989 and early 1990.  

In December 1990, during the veteran's third period of 
service, he saw Dr. N. with complaints of sinus symptoms 
characterized by right-sided frontal sinus headache and also 
complained of intermittent nasal congestion and difficulty 
breathing.  The assessment after examination was allergic 
rhinitis.  There is no other evidence of complaints or 
treatment of rhinitis during this period of service.  Post-
service records show findings of nasal congestion at various 
times, and some diagnoses include allergies and rhinitis.  

In the Board's judgment, the evidence of intermittent nasal 
congestion and difficulty breathing in service in December 
1990, which Dr. N. associated with allergic rhinitis, shows 
no more than an exacerbation of the veteran's chronic 
rhinitis.  In fact, the episode in service was apparently not 
accompanied by the nasal mucoid drainage that Dr. N. had 
noted when he saw the veteran with rhinitis in the years 
before his last period of service.  The Board therefore 
cannot find that during the veteran's period of service from 
November 1990 to March 1991 that his rhinitis underwent an 
increase in severity.  

In this regard, the Board notes that the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that evidence of temporary flare-ups symptomatic of an 
underlying preexisting condition, alone, is not sufficient 
for a non-combat veteran to show increased disability under 
38 U.S.C.A. § 1153 unless the underlying condition is 
worsened.  See Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 
2002).  The veteran's service medical records demonstrate 
isolated flare-ups of rhinitis, with no increase in the 
underlying disability being identified by any health care 
provider.  Moreover, the veteran's post-service medical 
records show only infrequent references to rhinitis and do 
not indicate that the disability was any more severe after 
service than it was prior to service.  
  
The Board additionally observes in passing that although the 
veteran's last period of service was during the Persian Gulf 
War, the evidence does not show, nor does the veteran 
contend, that the flare-up of rhinitis occurred during 
combat.  As noted, he received the treatment from his private 
physician in December 1990, before he was deployed to 
Southwest Asia.  

In short, for reasons expressed above, when viewed in its 
entirety, the evidence shows no increase in severity of the 
veteran's preexisting rhinitis during any period of service, 
and aggravation may not therefore be conceded.  The veteran 
himself has not pointed to any medical evidence consistent 
with chronic worsening of rhinitis during or due to any 
period of service.  In view of this, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for rhinitis.  The claim is accordingly 
denied.  

4.  Entitlement to service connection for sinusitis.

Although the veteran answered "yes" to the question of 
whether he had ever had or now had sinusitis at his March 
1976 entrance examination for his second period of service, 
the physician who conducted the examination noted no defect 
or disability of the veteran's sinuses.  A history of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of those 
conditions.  Therefore, the veteran is therefore presumed to 
have been in sound condition at entry into that period 
service under the provisions of 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304.  

Dr. H.'s letters, which were discussed immediately above in 
connection with the veteran's rhinitis claim, do not serve to 
rebut the presumption of soundness with respect to sinusitis 
because Dr. H. put the reference to prior "sinus 
difficulties" in quotation marks, which the Board interprets 
as indicating that although the veteran described his 
problems in those terms, Dr. H. himself did not believe that 
a sinus disorder existed.  Although Dr. H. noted that antral 
windows had been placed, he did not say that it been for 
treatment of sinusitis.  He noted that the veteran's sinuses 
transilluminated light well, and he did not diagnose the 
veteran as having sinusitis.  The statements from Dr. H. do 
not, therefore, rise to the level of clear and unmistakable 
evidence required by 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304 
to demonstrate that chronic sinusitis existed prior to the 
veteran's second period of service.  Because neither Dr. H.'s 
letters nor any other evidence establishes that chronic 
sinusitis preexisted service, the statement signed by the 
veteran in March 1976 reporting a history of sinusitis is of 
no force and effect.  See 38 C.F.R. § 3.304(b)(3).  

Service medical records during the veteran's active service 
from August 1976 to November 1980 show that he was clinically 
diagnosed as having chronic sinusitis and that on one 
occasion x-rays showed mucosal thickening of the right 
maxillary antrum and right nasal fossa while x-rays later in 
service showed pansinusitis.  The veteran underwent multiple 
sinus surgeries during the 1980s, and he was treated for 
chronic sinusitis during his third period of service, which 
extended from November 1990 to March 1991.  Later medical 
records show continuing treatment for chronic sinusitis, 
including multiple sinus surgeries and medication.  Under 
38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active peacetime service.  
As the evidence indicates that chronic sinusitis was first 
present during the veteran's peacetime service and continues 
as a current disability, the criteria for service connection 
for sinusitis have been met.  

5.  Entitlement to service connection for a headache 
disorder.

The veteran contends that service connection for headaches 
should be granted on a direct and secondary basis.  After 
reviewing the evidence of record, and for reasons expressed 
immediately below, the Board finds that entitlement to 
service connection for headaches on either a direct or 
secondary basis has not been established.  

Service medical records for the veteran's first period of 
service show no complaint, finding or diagnosis concerning 
headaches.  However, during his March 1972 separation 
examination from his first period of service, the veteran 
answered "yes" to the question of whether he had ever had or 
now had frequent or severe headache,   The physician who 
conducted the examination and reviewed the veteran's history 
did not diagnose the veteran as having a headache disorder.    

In his letter dated in November 1974, which was in time 
between the veteran's first and second periods of service, 
Dr. H. mentioned that the veteran had had some difficulty 
with headaches, which occurred once or twice a week.  Dr. H. 
did not, however, diagnose a chronic headache disorder at 
that time, nor did he mention headaches in his April 1976 
letter to the service department.  Chronological records from 
the second period of service show that when the veteran 
complained of "sinus headaches" in July 1977, the examining 
physician did not feel that the headaches were of nasal 
paranasal origin, although the radiologist who interpreted 
x-rays at that time identified pansinusitis.  At his 
separation examination in July 1980, the veteran reported 
that he had severe headaches when his sinuses were draining.  
Subsequent chronological service medical records show that 
when the veteran complained of facial pressure and pain in 
August 1980, the pertinent clinical history listed in the 
request for x-rays was frontal headaches, and the x-rays 
showed pansinusitis.  

The Board observes that medical records from the veteran's 
second period of service and later for the most part show 
that that the veteran's doctors have identified his headaches 
as a symptom of his chronic sinusitis.  In this regard, the 
examiner at a VA examination in March 1985 indicated that 
sinus surgery was being done in part because of the veteran's 
headaches.  In addition, clinical records from Dr. N. dated 
from 1989 through 1991, including the December 1990 
examination note during the veteran's third period of 
service, show that the veteran had continuing complaints of 
facial and forehead pressure and pain and right-sided and 
frontal headaches, all of which Dr. N. associated with the 
veteran's chronic sinusitis.  

There is no indication of an identifiable separate headache 
disability until the late 1990s, when M.F.R., M.D., noted 
that the veteran continued to complain of severe headaches 
after surgery for frontal sinus obliteration; he prescribed 
Imitrex in March 1997.  In December 1997, after the veteran 
complained of visual disturbances, Dr. R. noted that the 
veteran's headaches might be a variant of migraines but the 
veteran needed to be certain he was not having transient 
ischemic attacks.  A VA progress note dated in January 1998 
shows that the veteran complained of chronic right-sided 
headaches over many years, and the examiner included 
questionable migraine headaches in his assessment.  The 
examiner ordered a CT of the head, with the notation of 
history of headaches and visual disturbances.  The CT was 
performed in February 1999 and showed no focal areas of acute 
ischemic change.  The CT scan did show patchy mucosal 
thickening involving the ethmoid sinuses.  The radiologist's 
impression was negative CT scan of the brain.  Finally, at a 
VA examination in July 1999, the examiner noted that the 
veteran suffered from frequent headaches attributed to his 
chronic sinusitis and that he also suffered from migraines.  
The diagnosis after examination was headaches of mixed 
etiology with probable migraines.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury under 38 C.F.R. § 3.310(a).  Upon review of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001), (Rating Schedule), the Board observes headaches as a 
symptom of chronic sinusitis are an element used in rating 
the chronic sinusitis.  See 38 C.F.R. § 4.97, General Rating 
Formula for Sinusitis.  Because the evidence clearly shows 
headaches as a symptom of the veteran's chronic sinusitis for 
which the Board has granted service connection, they should 
be rated as a component of the sinusitis, rather than as a 
separately rated disability.  There is no basis for granting 
service connection for those headaches as a separate 
disability, because to do so would amount to pyramiding, 
which is prohibited under 38 C.F.R. § 4.14 (2001).  Service 
connection for headaches on a secondary basis must therefore 
be denied.  

Migraines are a separate disability under the Rating 
Schedule, and they are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Accordingly, the Board has given 
thought to whether the migraine headaches which have been 
diagnosed on occasion recently may be service connected.  

Although the medical evidence shows that the veteran has been 
diagnosed as having probable migraines, that diagnosis has 
not been shown until the late 1990s, which is many years 
after the veteran's last period of service.  Further, neither 
the veteran nor any medical professional has related the 
diagnosis of probable migraines to any period of service or 
to any service-connected disability.  The Board therefore 
concludes that the preponderance of the evidence is against 
the grant of service connection for migraine headaches on 
either a direct or secondary basis.  

In short, the Board believes that the medical evidence 
indicates the presence of two types of headaches: headaches 
associated with the veteran's sinus condition, which the 
Board has just service connected, and migraine type 
headaches.  As for the former, service connection is not in 
order because as explained above headaches are part and 
parcel of the sinus condition and are rated as such.  There 
is no separate disability.  With respect to claimed migraine 
headaches, there is no medical or other evidence which serves 
to link such to the veteran's military service. 

6.  Entitlement to service connection for labyrinthitis, 
claimed as secondary to service-connected ear disabilities.

The veteran contends that service connection should be 
granted for labyrinthitis secondary to his service-connected 
ear conditions.  Service connection has been granted for 
bilateral otitis media, tinnitus and bilateral tympanic 
perforations.  

As outlined earlier, 38 C.F.R. § 3.310(a) provides that 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Regardless of the theory of entitlement, the 
existence of the claimed disability, in this case 
labyrinthitis, is an essential element of a claim for VA 
disability compensation.  See Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (1997).  

Review of VA outpatient records, clinical records from the 
veteran's private physicians and VA examination reports shows 
those records include no diagnosis of labyrinthitis.  
Clinical records from Dr. R., who has evaluated and treated 
the veteran's ear disorders since the mid-1990s, show that in 
1996 and 1997 the veteran complained of recurrent dizziness.  
Dr. R. did not, however, include labyrinthitis as a diagnosis 
for the veteran.  Furthermore, VA physicians who examined the 
veteran concerning his ear disabilities at examinations in 
December 1994, March 1997, July 1999 and March 2000 did not 
diagnose the veteran as having labyrinthitis.  

The only suggestion in the record that the veteran currently 
has labyrinthitis and that it is related to his service-
connected ear disabilities comes from the veteran himself.  
Although he reports that he has not worked in nursing since 
1992, the record shows that the veteran became a registered 
nurse in 1976 and worked in that capacity until he sought 
training as a mortician.  In view of his training and 
experience in medicine, the veteran's claim that he has 
labyrinthitis secondary to his service-connected ear 
disabilities is of some limited probative value.  However, as 
noted above the Board may take the veteran's self-interest 
into account in assessing the weight to be accorded to the 
veteran's self-assessment.  See Cartright and especially 
Pond, both supra.  

In evaluating the probative value of the veteran's statement, 
the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997). As is true 
with any piece of evidence, the credibility and weight to be 
attached to this opinion are within the province of the Board 
as adjudicators.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997) and cases cited therein. 

It is the Board's judgment that the negative evidence, that 
is the absence of a diagnosis of labyrinthitis from any 
physician who has examined the veteran's ears, is of greater 
weight than the opinion of the veteran.  As physicians, these 
individuals have more medical training than the veteran, and 
Dr. R.'s letterhead shows that he specializes in treatment 
and evaluation of disorders of the ear, nose and throat.  
Because of his more advanced training, the Board places 
greater weight on the findings and opinions of the medical 
doctor in this case than it does on the report of the 
veteran.
   
For reasons stated above, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to secondary service connection for 
labyrinthitis, because such disability has not been 
demonstrated to exist.   

7.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

The veteran has contended that he suffers from generalized 
fatigue as a result of his service in the Persian Gulf, and 
he believes that service connection is warranted for fatigue 
due to an undiagnosed illness.  

The veteran's DD Form 214 for his third period of service 
shows that he served in Southwest Asia from January to March 
1991; he therefore qualifies as a Persian Gulf veteran for 
purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.17.  

The law and regulation state that VA shall compensate a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness manifested by 
one or more presumptive signs or symptoms that began during 
active military service or became manifest to a degree of 10 
percent not later than December 31, 2006, and by history, 
physical examination and laboratory tests cannot be 
attributed to any know clinical diagnosis.  The statute and 
regulation specify that fatigue is among the signs or 
symptoms that may be manifestations of undiagnosed illness.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 66 Fed. Reg. 56614-15 
(Nov. 9, 2001).    

The veteran's service medical records show no complaints of 
fatigue while he was in Southwest Asia.  The report of 
medical history at his separation examination in March 1991 
does show that the veteran answered yes to the question of 
whether he had ever had or now had frequent trouble sleeping, 
and the physician commented that the veteran had a history of 
chronic insomnia.  Subsequent medical records show that when 
he was seen by Dr. Gracke in June 1994, the veteran said he 
was not feeling good and that he felt as he had during an 
episode in 1980 when he had a lot of flashbacks of Vietnam.  
The veteran reported he had recurring nausea, poor sleep and 
was tired in the afternoon.  The assessment was weight 
gain/general malaise/nausea - rule out.  When he was seen in 
August 1994 for follow-up of lab tests, the veteran 
complained of general malaise and fatigue.  Dr. Gracke noted 
that after considerable talking the veteran admitted that 
things from his wartime past kept bothering him and that he 
had once seen a psychiatrist, which had helped.  

In January 1995 the veteran went to VA with complaints of 
fatigue.  At the same time, he complained of being chilly at 
night, daytime somnolence and weight gain.  He said that he 
had lots of problems with nightmares and wakefulness.  The 
veteran was hospitalized overnight for a sleep study, and the 
diagnosis reported after the study was rule out sleep apnea - 
not found; obesity; and mitral valve prolapse.  In a VA 
outpatient record dated in January 1996, it was noted that 
the veteran had stopped taking his beta-blocker, Atenolol, 
because it did not agree with him, including making him too 
tired.  At his VA Persian Gulf registry examination in June 
1996, the veteran reported that he currently had fatigue and 
that it had started in February 1991.  He also reported that 
while in the Persian Gulf area he had been exposed to oil 
fires, chemicals and burning trash.  The examiner reported no 
findings pertaining to fatigue.  

Subsequent VA treatment records and some private clinical 
records show continuing complaints of sleep problems and 
nightmares, but no complaints of fatigue.  Examiners have 
sometimes related the veteran's sleep problems to sleep 
apnea, but more often examiners have related them to his 
PTSD.  At none of the VA compensation and pension 
examinations, including those in July 1999 and March 2000 has 
the veteran voiced any complaints of fatigue.  

After having reviewed the record, the Board concludes that no 
current disability manifested by fatigue exists.  There is 
simply no showing by competent medical evidence of a current 
disability manifested by fatigue.  The Board is of course 
cognizant of various complaints of fatigue in the mid-1990's, 
but none other these have been associated with an undiagnosed 
illness and in any event there have been no recent complaints 
of fatigue.  Because a preponderance of the evidence is 
against the claim for service connection for fatigue due to 
an undiagnosed illness, the appeal on this issue must be 
denied.  

8.  Entitlement to service connection for hypertension.

The veteran contends that he currently suffers from 
hypertension for which service connection should be granted.  
 
The Board notes that for VA rating purposes, the term 
"hypertension" means that diastolic blood pressure is 
predominately 90 mm. or greater; "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2001).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(discussing criteria for hypertension).  

When diastolic pressure is predominantly 100 or more, or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a 10 percent disability evaluation 
is assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101.

As with arthritis, service connection may be granted for 
cardiovascular disorders, including hypertension, if such are 
manifest to a compensable degree within one year after 
service separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board notes there is no evidence of record to suggest 
that that hypertension developed during either the veteran's 
first or second period of service, as his service medical 
records for those periods are entirely negative for any 
discussion, manifestation or diagnosis of hypertension.  
Furthermore, there is no evidence of record to suggest that 
this disability became manifest to a compensable degree 
within one year of separation from either of those periods of 
active service.  

In this regard, the Board notes there was one blood pressure 
reading of 149/92 recorded by the veteran's private physician 
in August 1981.  This reading does not demonstrate diastolic 
pressure predominately 100 or more, nor does the record 
include a history of diastolic pressure predominately 100 or 
more requiring medication for control, which is required for 
a compensable rating for hypertension.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Thus, although it was 
recorded within a year of the veteran's separation from 
service, this one isolated blood pressure reading does not 
demonstrate the presence of hypertension to a compensable 
degree.  

As to the veteran's third period of service, pertinent law 
includes the presumption of soundness, which has been 
discussed in some detail above.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  

In this case, despite repeated requests by VA for complete 
service medical records, there is of record no entrance 
examination for the veteran's last period of service, which 
was from November 1990 to March 1990.  Available service 
medical records show that in early January 1991, there was a 
blood pressure reading of 138/102; three days later there was 
a reading of 130/88.  When he was seen at the end of January 
1991 with complaints of chest pain, the veteran gave a 
history of hypertension and reported he had had chest pain 
off and on for several months before he was activated.  In 
early February 1991, he underwent a cardiac catheterization.  
He was hospitalized in late February 1991 for coronary 
angiography after complaining of chest symptoms.  During 
hospitalization, his blood pressure was 140/100.  Under past 
medical history in the discharge summary it was reported that 
the veteran was known to be hypertensive in the past and that 
he had been on beta blockers, but had stopped them some years 
ago.  The final diagnoses reported in the discharge summary 
included "known hypertensive".  

At the veteran's demobilization examination in March 1991, it 
was noted that he had a history of hypertension and that 
medicine had been initiated in February.  Hypertension was 
among the diagnoses reported in the examination report.  

In the absence of the report of an entrance examination for 
the veteran's third period of service, there was no notation 
by an examiner of the existence of hypertension at the 
veteran's entry into this period of service.  The veteran 
must therefore be presumed to have been in sound condition 
when he entered service for his third period of active duty.  
In the Board's opinion, the history of hypertension reported 
by the veteran when he was evaluated for chest pain in 
January and February 1991 does not rebut the presumption that 
hypertension did not preexist service.  In this regard, the 
record includes clinical records from the veteran's private 
physician dated from August 1987 to October 1990.  Those 
records show the following blood pressure readings:  140/80, 
August 1987; 136/80, August 1989; 132/96, December 1989; 
134/88, July 1990; and 138/88, October 1990.  The records do 
not show a diagnosis of hypertension, nor do they indicate 
that the veteran was taking antihypertensive medication prior 
to service.  Because the history given by the veteran is not 
supported by the available clinical data, it cannot, in the 
Board's judgment, serve as clear and unmistakable evidence 
that hypertension preexisted service.  

The clinical records from the veteran's third period of 
service show elevated blood pressure readings and a diagnosis 
of hypertension, along with the prescription of medication 
for its treatment.  Under these circumstances, the Board 
finds that hypertension was first demonstrated during the 
veteran's third period of service.  Subsequent clinical 
records, including VA outpatient records, show continuing 
diagnoses of hypertension and intermittent treatment with 
antihypertensive medications.  Under the circumstances, the 
Board concludes that the veteran's hypertension was incurred 
in service.  

The Board wishes to point out in passing that it is aware of 
the January 2002 RO denial of the veteran's claim of 
entitlement to service connection for coronary artery 
disease.  The Board emphasizes that its decision is limited 
to the issue at hand. The Board intimates no conclusion 
concerning any other issue raised by the veteran and not 
adjudicated herein.

Increased ratings

The veteran is seeking increased ratings for anxiety neurosis 
and PTSD, residuals of a left ankle sprain, chondromalacia of 
the left knee, tinnitus and otitis media.  

Pertinent law and regulations

Increased ratings - in general

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  Pertinent schedular 
criteria will be set forth in connection with specific issues 
on appeal.

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2001).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


9.  Entitlement to an increased evaluation for anxiety 
neurosis and PTSD, currently evaluated as 50 percent 
disabling.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for anxiety neurosis was granted by the RO 
in July 1972 with a noncompensable rating from the day 
following the veteran's separation from service in March 
1972.  At a VA examination in June 1972, he described 
stressful events in Vietnam and reported that he was still 
nervous and jumpy.  He said he was easily startled and was 
irritable and described his nervousness and jumpiness as 
interfering somewhat with his interpersonal relationships and 
work efficiency when concentration and attention were 
required.  The noncompensable rating for the service-
connected psychiatric disability was continued following each 
subsequent period of service.  

In January 1997, the veteran filed a claim for service 
connection for PTSD and for an increased rating for anxiety 
neurosis.  In its January 1998 rating decision, the RO 
granted a 30 percent rating for the veteran's service-
connected psychiatric disability and described it as anxiety 
neurosis and PTSD. The veteran disagreed with the rating.  
During the course of the appeal the RO assigned a 50 percent 
rating, and the veteran continued his appeal.  

Effective November 7, 1996, before the veteran filed his 
claim, VA amended the part of the Rating Schedule that 
addresses mental disorders.  See 61 Fed. Reg. 52695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.130).  Because the veteran's 
claim was filed after the regulatory change occurred, only 
the current version of the schedular criteria is applicable 
to his claim.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991).  

The General Rating Formula for Mental Disorders which has 
been in effect since November 7, 1996 is found at 38 C.F.R. 
§ 4.130 (2001) and covers the rating criteria for Diagnostic 
Code 9411 (PTSD) and Diagnostic Code 9413 (anxiety disorder, 
not otherwise specified).  It reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

The Board observes in passing that the same formula is used 
for rating PTSD, anxiety disorders or any psychiatric 
disorder or combination thereof.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF of 71 to 
80 is defined as symptoms that are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

Review of the evidence pertinent to the veteran's claim shows 
that his service-connected psychiatric disability has been 
consistently shown to include a depressed and guarded mood 
secondary to his PTSD, and this was noted at his VA 
examination in March 1997.  At that time, the examiner noted 
that the veteran had a positive outlook on life and assigned 
a GAF score of 70/80.  Later records show increasing 
interference with the veteran's daily activities associated 
with continuing nightmares, hypervigilance and his startle 
response, including an occasion when he said he almost killed 
his stepson for waking him up.  He experienced continued 
irritability and episodic outbursts of anger.  In July 1997, 
an examiner assigned a GAF score of 70.  By December 1997 the 
veteran sought treatment from a VA psychiatrist and a social 
worker who documented the veteran's reports of frequent 
nightmares and trouble sleeping, intrusive thoughts of 
Vietnam, as well as problems with marital conflict and other 
interpersonal relationships.  The treatment records show that 
the veteran emphasized that his duties as a mortician, which 
included working on dead bodies and handling body bags, 
triggered intrusive thoughts of Vietnam.  He also reported 
that his nightmares, difficulty maintaining his sleep and 
problems with interpersonal relationships were becoming 
worse.  

By June 1998, the veteran was reporting that he had 
nightmares about Vietnam three times a week and flashbacks 
twice a day.  He described depression, mood swings, trouble 
with relationships, a startle response, hypervigilance and 
self-isolation.  The psychiatrist who examined him at that 
time stated that the veteran had PTSD with prominent anxiety 
components, and he associated the veteran's mood swings, 
irritability and impulsivity with the service-connected 
disability.  He commented that while the veteran was able to 
work on a part-time basis, his ability to be employed had 
been markedly compromised by his difficulty adjusting to 
those around him in a work situation.  He was assigned a GAF 
score of 60-65.  

Later treatment records show that examiners noted 
intermittent decreased grooming, continued sleep problems 
including nightmares, dissociative episodes, daily intrusive 
thoughts and marital difficulties.  In December 1999 the 
veteran's VA psychiatrist reported that in October he 
recommended that the veteran restrict his work activities 
because he was unable to engage in stressful situations or 
interpersonal relations.  The psychiatrist attributed the 
veteran's problems to his PTSD and stated that he did not 
expect the veteran to recover sufficiently to return to work 
because he had been gradually decompensating and had 
neglected self care, both physical and mental.  

At a March 2000 VA examination for PTSD, the examiner noted 
that from June 1998 onward the veteran was missing work 
because of his psychiatric symptoms and that by the beginning 
of January 2000 had quit work completely and had not worked 
since then.  He veteran's continuing symptoms included 
flashbacks once or twice a day, persistent fearfulness, 
serious sleep problems including violent nightmares, 
significant irritability and anger, exaggerated startle 
response, feelings of detachment, trouble with relationships, 
decreased energy and decreased ability to concentrate.  After 
examination, the diagnosis was PTSD with associated 
depression and anxiety.  The examiner assigned a GAF score of 
50 and stated that given the severity of the veteran's 
present symptoms, it was doubtful whether he would be able to 
maintain full-time employment and that even part-time 
employment would be a real challenge for him.  

The evidence outlined above shows that the veteran's service-
connected anxiety neurosis and PTSD are manifested by 
nightmares and difficulty sleeping, flashbacks, irritability, 
problems with anger control and difficulty with interpersonal 
relationships.  The Board notes that examiners in March 1997, 
July 1997 and June 1998 assigned GAF scores of 70-80, 70 and 
65-70, respectively.  These scores are indicative of no more 
than mild symptoms, and at those times the veteran continued 
to work, though the psychiatrist who conducted the June 1998 
examination stated that while the veteran was able to work on 
a part-time basis, this ability to be employed had been 
markedly compromised by his difficulty adjusting to those 
around him in a work situation.  Since that time, there has 
been an increase in the severity of the veteran's symptoms, 
confirmed in part by the March 2000 assignment of the GAF 
score of 50, which indicates serious symptoms.  In this 
regard, the veteran's regular VA psychiatrist recommended 
because of the veteran's PTSD that he stop working, which he 
did by January 2000.  

The evidence shows that the veteran's service-connected 
psychiatric disability is characterized by occupational and 
social impairment with deficiencies in most areas, including 
work and family relations.  His nightmares, sleep problems, 
flashbacks and intrusive thoughts interfere with both his 
social relationships and his work as do his irritability and 
problems with anger control.  Further, he has been shown to 
have near-continuous derepression associated with his PTSD, 
which affects his ability to function effectively.  Although 
he has not shown illogical, obscure or irrelevant speech, 
suicidal ideation or spatial disorientation, examiners have 
noted neglect of personal appearance and hygiene and he has 
been unable to adapt to the stresses of his work.  In light 
of the applicable law, the Board concludes that the criteria 
for a 70 percent rating for the veteran's service-connected 
psychiatric disability have been met.  

The Board has reviewed the evidence to determine whether a 
disability rating in excess of 70 percent may be assigned 
under the rating criteria.  As a result of that review, the 
Board concludes that the veteran's anxiety neurosis and PTSD 
do not produce total occupational and social impairment.  The 
competent medical evidence of record does not demonstrate 
that the veteran exhibits a gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, or memory loss for names of close relatives or his 
own name.  The veteran himself does not appear to contend 
that he suffers from such problems.  He appears to be able to 
function acceptably on a daily basis.  The medical and other 
evidence of record thus contains no support for the 
assignment of a 100 percent rating.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 70 percent for the veteran's anxiety neurosis 
and PTSD.  

In summary, the Board has concluded that the medical and 
other evidence of record supports the veteran's claim of 
entitlement to an increased disability rating, 70 percent, 
for his service-connected psychiatric disability.  To that 
extent, the appeal is allowed as to this issue.

10.  Entitlement to a rating in excess of 20 percent for 
residuals of a left ankle sprain.

The veteran has appealed the assignment of a 20 percent 
rating for his service-connected left ankle disability.  He 
is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The maximum disability rating which may be awarded 
under that diagnostic code is 20 percent.

The veteran was originally awarded service connection for 
chronic left ankle sprain by a rating action issued in July 
1972.  At that time, it was assigned a noncompensable 
disability evaluation.  Service medical records showed 
treatment for a left ankle sprain, and at a VA examination in 
June 1972  the veteran had complained of intermittent left 
ankle pain, especially when carrying heavy items.  He said 
that running and using stairs aggravated the symptoms, but 
that staying off of the ankle relieved all of his pain.  
Examination showed some tenderness over the anterior 
talofibular ligament on varus stretch, but was otherwise 
normal with full range of motion and no pain.  The record 
shows no subsequent treatment until after the veteran filed 
an increased rating claim in January 1997.  In its January 
1998 rating decision, the RO granted an increased rating to 
20 percent under Diagnostic Code 5271.  The veteran's 
disagreement with that rating led to this appeal.  

Pertinent evidence pertaining to the veteran's left ankle 
disability comes from reports of VA examinations in March 
1997, July 1999, December 1999 and March 2000.  The record 
does not show, nor does the veteran contend, that he has 
received treatment of his left ankle as a VA outpatient or 
that a private physician has treated or evaluated his left 
ankle disability.  VA outpatient records do show that in June 
1998, when he was seen for diet counseling, and in December 
1998, when he was seen for follow-up after surgery for an 
umbilical hernia, the veteran reported that he had been 
jogging, but made no complaints concerning his left ankle.  

At the March 1997 examination, the veteran complained of 
daily chronic left ankle pain, especially after running.  
There was no pain on palpation, nor was there effusion of the 
left ankle.  At the July 1999 VA examination, the veteran 
reported he had had intermittent left ankle pain, and he was 
unable to walk on his toes or heels.  

At the December 1999 examination, the veteran said he had 
pain, swelling, stiffness and lack of endurance of his left 
ankle on a daily basis and that on occasion he noticed some 
redness in the left ankle region.  He reported he had daily 
flare-ups after standing on his feet for more than three 
hours at time.  He said this was alleviated by sitting down 
and elevating his left leg.  The veteran said that at work he 
had to sit down and elevate his left leg for approximately 6 
to 8 hours each week because of having been standing.  On 
examination, there was dorsiflexion to 5 degrees and plantar 
flexion to 12 degrees, and there was a mild limp when he 
walked.  

At the March 2000 VA examination, the veteran reported he had 
some problems with his left ankle when he was bearing weight 
on the left side and said that he had pain and stiffness in 
his left ankle after standing for a long time.  He said he 
had more fatigability on the left than the right.  
Examination showed dorsiflexion was limited to less than 10 
degrees, and plantar flexion was limited to 10 degrees.  The 
veteran was not wearing any brace nor was he using any kind 
of crutch or cane.  He said he was not taking any specific 
medication of his left ankle pain.  

As noted above, veteran's residuals of sprain of the left 
ankle currently evaluated as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  The ratings under that 
code are based on limitation of motion, with a 10 percent 
rating for moderate disability and a 20 percent rating for 
marked disability.  

The Board observes that the words "moderate" and "marked" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 4.6.  The 
Board notes that "marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous".  See WEBSTER'S NEW WORLD 
DICTIONARY, Third College Edition (1988), page 828.  

The VA examination reports show that the veteran's left ankle 
disability is manifested by pain, stiffness and fatigue on 
standing or running, a mild limp and limitation of motion.  
Dorsiflexion has been limited to 5 to 10 degrees, and plantar 
flexion has been limited to 10 to 12 degrees.  Normal 
dorsiflexion of the ankle is 20 degrees, and normal plantar 
flexion is 45 degrees.  38 C.F.R. § 4.71, Plate II (2001).   

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Since all available medical evidence pertinent to the 
evaluation of the veteran's left ankle disability indicates 
limitation of motion, the Board finds that his disability may 
be appropriately rated under Diagnostic Code 5271.

Notwithstanding the fact that the Board believes that 
Diagnostic Code 5271 is most appropriate in this case, the 
Board has explored the possibility of rating the veteran's 
disability under other potentially applicable rating codes.

Ankylosis of the ankle is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 and 5272 (2000).  Ankylosis is defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91); see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Although a physician at 
the March 1997 clinical examination said that the veteran's 
left ankle was "locked between 85 and 92 degrees," later 
examiners have reported ranges of motion of the joint, and 
x-rays have not shown consolidation of the joint.  Inasmuch 
as the veteran has not been diagnosed with ankylosis and 
there is no evidence that his ankle is immobile or 
consolidated, the Board finds that Diagnostic Codes 5270 and 
5272 are inapplicable.  

Arthritis due to trauma and substantiated by x-ray findings 
is found at 38 C.F.R. § 4.71a, Diagnostic Code 5010 in the 
Rating Schedule and is evaluated as degenerative arthritis 
(hypertrophic or osteoarthritis) under  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis, when established by x-ray evidence, is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  

Although the veteran has not been specifically diagnosed as 
having arthritis of the left ankle, x-ray studies in July 
1999 and March 2000 showed hypertrophic changes in the 
interosseous ligament between the distal tibia and fibula, 
possibly the result of previous injury.  Such findings might 
warrant a rating analogous to traumatic arthritis of the left 
ankle under Diagnostic Code 5010, as allowed by 38 C.F.R. 
§ 4.20, which permits the rating of an unlisted condition 
under a closely related disease or injury.  However, as 
discussed above, limitation of motion of the ankle is 
evaluated under Diagnostic Code 5271, and the veteran is 
currently assigned the maximum 20 percent rating for his 
marked limitation of motion.  

In summary, rating the veteran's service-connected left ankle 
disability under other diagnostic codes is not appropriate, 
and the currently assigned 20 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic code 5271 is the highest 
schedular rating available.  

The Board has also considered whether the provisions of 38 
C.F.R. § 4.40 (2001), concerning consideration of functional 
loss due to pain, and 38 C.F.R. § 4.45 (2001), concerning 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint.  In this regard, in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that 38 C.F.R. 
§ 4.40 and § 4.45 were not subsumed into the diagnostic codes 
under which the veteran's disabilities are rated, and that 
the Board has to consider the functional loss due to pain of 
a musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.  Relevant to 
this case, however, is Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), in which the Court determined that if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
§ 4.45 are applicable.  The veteran is now in receipt of a 20 
percent rating, the maximum allowable rating available under 
Diagnostic Code 5271.  As such, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  
See Johnston, 10 Vet. App. at 85.

As the RO considered the matter of an extraschedular rating 
under 38 C.F.R. § 3.321(b) in the May 1998 statement of the 
case, this matter must be addressed in this decision.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.   See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) [the Board may consider whether referral to 
"appropriate first-line officials" for extraschedular rating 
is required]; see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) [the Board may affirm a RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)].  

The RO found that referral for extraschedular consideration 
was not warranted as to the veteran's service-connected left 
ankle disability, and the Board agrees.  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b).  

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
  
There is no evidence of frequent hospitalizations for the 
service-connected left ankle disability.  Indeed, there is no 
record of any recent hospitalization at all for this 
disability.  The record does show that in a statement dated 
in June 1998, the veteran's supervisor (who is also his wife) 
stated that in the past 12 months, the veteran had lost 4 to 
6 weeks from work due to surgery and visits to the VA medical 
center.  There is no indication that any of the time lost was 
due to the left ankle disability.  The evidence does not 
show, nor does the veteran contend, that he has sought any 
medical treatment, much less surgery for his left ankle.  

The veteran's supervisor/spouse stated that concessions to 
the veteran in his job as funeral director and mortician 
included allowing him to avoid heavy lifting and giving him 
as much time away as necessary.  The Board notes that at the 
VA examination in July 1999, the veteran reported that in his 
job as a mortician he was working 5 to 6 days a week for 7 to 
12 hours a day.   Although the veteran reported in early 
December 1999 that he had to sit down and elevate his left 
ankle after prolonged standing and said this required him to 
elevate his ankle at work for approximately 6 to 8 hours each 
week, he indicated in his January 2000 application for a 
total rating based on unemployability that he had worked 40 
to 80 hours a week until the end of December 1999 in his job 
as a funeral director and embalmer.  The ability to maintain 
such a work schedule does not indicate that his left ankle 
disability markedly interfered with his employment.  Further, 
the Board notes that the veteran did not list his left ankle 
disability as a factor in his unemployability, and other 
records show that it was because of his service-connected 
psychiatric disability that he stopped working in early 
January 2000.  

In view of the foregoing, the Board finds that there has been 
no showing that the left ankle disability caused marked 
interference with the veteran's employment.  Although the 
Board has no reason to doubt evidence of record which 
indicates that there is some interference with work-related 
duties, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board believes that the 
veteran is adequately compensated for his left ankle 
disability with the assigned 20 percent rating.  The Board 
further observes in passing that the veteran has been granted 
TDIU in any event. 

The Board additionally noted that a review of the record 
fails to demonstrate any unusual clinical feature of the 
veteran's disability which would take it out of the normal 
schedular criteria, and the veteran himself has identified 
nothing.

On review of the record, there is no evidence, medical or 
otherwise, that demonstrates, or even suggests, anything 
exceptional or unusual about the veteran's service-connected 
left ankle disability that is not contemplated in the 
criteria in the VA Rating Schedule.  The Board therefore 
finds that the evidence does not show that the veteran's 
service-connected left ankle disability causes marked 
interference with employment, results in frequent periods of 
hospitalization or is so exceptional, clinically or 
otherwise, as to render impractical the application of the 
regular schedular standards.  Accordingly, the Board 
concludes that referral for consideration of an 
extraschedular rating for the residuals of the veteran's left 
ankle sprain pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

11.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently evaluated as 10 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected chondromalacia of the left knee, which is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  He essentially contends that 
his left knee disability is more severe than is contemplated 
by his currently assigned rating.  In particular, he has 
asserted he has decreased range of motion, effusion and 
locking of his left knee along with pain and muscle atrophy. 

Historically, the record shows that in a rating decision 
dated in December 1991, the RO granted service connection for 
disability of the left knee resulting from an injury during 
the veteran's third period of service.  The RO assigned a 10 
percent rating for possible lateral meniscus tear, left knee, 
under Diagnostic Code 5257.  At a VA examination in May 1991, 
the veteran had complained of left knee pain with prolonged 
standing or sitting, and there was slight limitation of 
motion, tenderness and some patello-femoral crepitus.  X-rays 
were essentially normal.  

At a VA examination in June 1993, the veteran complained of 
diffuse left knee discomfort and morning stiffness.  There 
was no history of collapsing.  On examination, there was no 
swelling, deformity or other impairment of the left knee; 
range of motion was from 0 to 140 degrees.  [This is normal; 
see 38 C.F.R. § 4.71, Plate II.] Thereafter, the RO continued 
the 10 percent rating.  

VA records show that in August 1994 range of motion of the 
veteran's left knee was from 0 to 100 degrees, and he 
complained of left knee pain, locking and catching.  At that 
time he underwent a diagnostic left knee arthroscopy at a VA 
hospital.  Findings included normal medial meniscus, normal 
lateral meniscus and normal anterior cruciate ligament.  The 
postoperative diagnosis was chondromalacia lateral femoral 
condyle and lateral tibial plateau, left knee.  At a VA 
examination in December 1994 the veteran complained of 
continuing pain although he said there was less clicking of 
the knee; clinical findings remained unchanged.  The RO 
described the service-connected disability as chondromalacia 
of the left knee and continued the 10 percent rating under 
Diagnostic Code 5257.  

At the VA examination in March 1997, the veteran stated that 
his left knee would catch with pain on a daily basis and 
would click.  On examination, there was no effusion or pain 
on palpation.  A radiologist reported that x-rays of the left 
knee were normal.  VA x-rays of the left knee in June 1998 
showed no post-traumatic degenerative or inflammatory 
changes.  

At the July 1999 VA examination, the veteran reported that he 
continued to have pain in his knees, but had had no recent 
swelling, buckling or locking.  On examination, there was 
mild crepitus of both knees.  There was no swelling of either 
knee, and there was no quadriceps atrophy.  There was full 
range of motion of both knees.  At a VA clinical examination 
in March 2000, the veteran complained of left knee pain and 
stiffness.  He said his left knee locked up from time to time 
and motion was limited.  On examination, flexion was limited 
to 90 degrees, and there was full extension.  Ligaments were 
intact, but there was significant crepitation of the left 
knee.  The physician said that the left knee could have post-
traumatic degenerative joint disease, which might be 
confirmed by x-ray.  In March 2000, VA x-rays of the left 
knee were reported to be normal; the radiologist said the 
joint space was well maintained, and there was no evidence of 
acute fracture, dislocation or joint effusion.  

Review of evidence thus shows that the veteran's service-
connected left knee disability is manifested by crepitus, 
limitation of motion and complaints of pain and stiffness.  
Arthritis has not been demonstrated.

The veteran's service-connected left knee chondromalacia is 
currently rated by analogy to Diagnostic Code 5257 (other 
impairment of knee).  See 38 C.F.R. § 4.20 [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].

Under Diagnostic Code 5257, slight impairment of the knee, 
including recurrent subluxation or instability, warrants a 10 
percent rating.  A 20 percent rating requires moderate 
impairment, and a 30 percent rating requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).    

As noted earlier, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts, 5 Vet. App. at 538.  After having 
carefully considered the matter, the Board has reached the 
conclusion that, based on the veteran's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology, the veteran's chondromalacia of the left knee 
is most appropriately rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The veteran has not contended that 
another diagnostic code would be more appropriate.  

The Board has considered rating the veteran's service-
connected left knee disability based on limitation of motion.  
There is, however, no evidence of record that motion of the 
veteran's left leg is limited to such an extent as to warrant 
consideration under Diagnostic Code 5260 or 5261.  Under 
those codes, flexion limited to 45 degrees or extension 
limited to 10 degrees warrants a 10 percent rating while a 20 
percent rating requires flexion limited to 30 degrees or 
extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Indeed, no limitation of 
extension of the left knee has been shown, and flexion, 
though limited to 90 degrees, certainly exceeds the 45 degree 
flexion limitation required for a compensable rating under 
Diagnostic Code 5260.  

The Board notes further that x-ray findings and evaluation of 
the veteran's left knee have revealed no indication of the 
presence of arthritis or degenerative changes sufficient to 
merit a separate rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  See 38 C.F.R. § 4.59; see also VAOPGCPREC 9-98, 
23-97.  

Finally, there is no evidence of symptomatology, diagnosis or 
clinical findings which would allow for the application of 
any other diagnostic code.

The evidence shows that the veteran's self-reported 
symptomatology principally consists of complaints of pain.  
Clinical findings include significant crepitus and notable 
impairment of flexion of the left knee.  In this regard, 
examiners have found flexion of the left knee limited to 90 
degrees compared to normal flexion to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II.  Taking into consideration the 
veteran's accounts of pain and limitation of function, as 
well as clinical reports indicating significant left knee 
crepitus and limitation of motion, the Board finds that the 
evidence indicates that the veteran's left knee disability 
more nearly approximates moderate as opposed to slight 
impairment.  With application of 38 C.F.R. § 4.7, which 
provides that the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, a 20 percent rating may therefore 
be assigned for the veteran's left knee disability under 
Diagnostic Code 5257.  

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 30 percent 
rating under Diagnostic Code 5257.  There is no evidence of 
complaints or physical findings attributable to the left knee 
disability that are consistent with severe impairment, such 
as altered gait.  It appears that the veteran can ordinarily 
ambulate without the use of assistive devices, and most 
recently all ligaments were noted to be intact.  In short, 
the criteria for a 30 percent disability rating have not been 
met, and the veteran has pointed to no evidence that is 
consistent with the assignment of a 30 percent rating.

As noted earlier, the Court has held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
such as with Diagnostic Code 5257, the provisions of 38 
C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Board notes that the RO, in the May 1998 Statement of the 
Case, concluded that an extraschedular evaluation was 
considered but was not warranted.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. 3.321(b)(1).

The evidence does not show that the veteran's disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  
Specifically, the record does not demonstrate that the 
veteran has required any recent hospitalization for his 
service-connected left knee disability.  Indeed, there is no 
evidence that other than the arthroscopy in 1994 that the 
veteran has sought any treatment or evaluation (other than VA 
rating examinations) for his left knee disability.  Further, 
the veteran has reported no employment difficulties that he 
attributes to his left knee disability, and the record does 
not reveal that the veteran's disability has markedly 
interfered with his employment (i.e., beyond that already 
contemplated in the assigned evaluation).  See Van Hoose, 
supra.  

The Board also notes that there is, with respect to the 
veteran's disability, no evidence of an unusual clinical 
picture, symptoms which are out of the ordinary, or any other 
factor that could be characterized as exceptional or unusual.  
The veteran's examination reports have been described fully, 
and they contain no statement from any examiner that the 
veteran's left knee disability is in any way out of the 
ordinary clinically.  In short, the Board has been unable to 
identify any factor consistent with an exceptional or unusual 
disability picture, and the veteran has identified none. 
Accordingly, an extraschedular evaluation is not warranted.

In summary, after a consideration of the entire record, and 
for the reasons and bases expressed above, the Board 
concludes that a disability rating of 20 percent may be 
assigned for the veteran's service-connected chondromalacia 
of the left knee under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The benefit sought on appeal is 
accordingly allowed to that extent.  

12.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

In a rating action dated in February 1995, the RO granted 
secondary service connection for tinnitus and assigned a 
noncompensable disability rating. A 10 percent disability 
rating was awarded for tinnitus in a January 1998.  

VA examination in 1994 indicated the veteran experienced 
intermittent ringing in his ears due to his service-connected 
otitis media.  At a VA examination in March 1997, the veteran 
said that the ringing in his ears had progressively worsened 
and was then pretty much present all the time.  At his June 
1998 VA audiology examination, the veteran said that most of 
the time his bilateral tinnitus was a constant and sounded 
like phones ringing.  He said that at times the sound was 
"like a curtain drops with a ring that's muffled."  

In a VA tinnitus questionnaire dated in March 2000, the 
veteran reported that his tinnitus was present most of the 
time.  He said it was sometimes like a high-pitched whine, 
sometimes like air blowing, sometimes like a phone ringing; 
he also said that sometimes it seemed as though a curtain or 
veil dropped over both ears and he could not hear anything.  
He said that his tinnitus was usually around in some form all 
of the time.  

Effective June 10, 1999, during the pendency of this appeal, 
the VA Rating Schedule was amended with regard to evaluating 
hearing impairment and ear disabilities, including tinnitus.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); see also VAOPGCPREC 3-00.  

Under the current schedular criteria, Diagnostic Code 6260 
provides a 10 percent evaluation for tinnitus that is 
recurrent.  The maximum disability rating available under 
this code is 10 percent.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (2001).  

Under the former criteria for tinnitus, a 10 percent 
evaluation was warranted where tinnitus was persistent and a 
symptom of acoustic trauma.  Ten percent was the maximum 
disability rating provided.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  

As was just noted, a 10 percent evaluation is the maximum 
schedular evaluation for tinnitus under either the old or the 
new schedular criteria.  38 C.F.R. § 4.87a, Diagnostic Code 
6260 (1998); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2001).  
Accordingly, schedular rating greater than 10 percent for the 
veteran's tinnitus is not warranted.  

The RO considered entitlement to an extra-schedular rating 
for tinnitus.  The Board is unable to identify any factors 
associated with the veteran's tinnitus that may be considered 
to be exceptional or unusual.  There is no evidence on file 
indicating that his disability has required any 
hospitalization or that it has interfered with his employment 
as a funeral director and mortician to a degree greater than 
that contemplated by the regular schedular standards.  The 
veteran has described a recurrent noise in his ears.  He has 
not indicated anything which would make his case exceptional 
or unusual.  

In sum, the evidence of record does not reflect any factor 
which takes the veteran's  tinnitus outside of the norm, or 
which presents an exceptional or unusual disability picture.  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for 
tinnitus is not warranted.  

13.  Entitlement to an extraschedular rating for otitis 
media.

At a VA examination in March 1985, it was noted that the 
veteran had a history of recurrent serous otitis and that he 
previously had tympanotomy tubes placed in his ears about 
four times.  At the time of the examination, the diagnosis 
was serous otitis media, noted to then be quiescent due to a 
tube through the right drum.  The RO granted service 
connection for otitis media in a rating decision dated in 
June 1985.  The grant was on the based on a finding of 
aggravation of otitis media in service.  The RO assigned a 
noncompensable rating.  

At a VA examination of the ears in May 1991, there was no 
evidence of mucus, purulence or inflammation, nor was there 
evidence of cholesteatoma.  The RO continued the 
noncompensable evaluation in a December 1991 rating decision.  

At a VA examination of the ears in July 1992, there was no 
active inflammation or disease identified.  In a letter dated 
in August 1992, Dr. N. noted that the veteran had had 
difficulty with chronic middle ear dysfunction including 
recurring infections and recurrent serous otitis media.  He 
noted that active infection had been well controlled recently 
with the use of antibiotics.  At a VA examination in December 
1994, the examiner noted that there did not appear to be 
active ear disease present in that there was no redness, 
erythematous margins or vascular injection.  In a February 
1995 rating decision, the RO continued the noncompensable 
evaluation for bilateral otitis media.  

Records from Dr. R. show that in from January to March 1996 
the veteran was treated with medication because of a draining 
ear.  In May 1996, Dr. R. performed a left myringotomy with 
insertion of a T-ventilating tube.  In November 1996, Dr. R. 
noted that the veterans ears continued to drain, and he 
prescribed medication.  Records from Dr. G. show that in 
January 1997, the veteran reported he had been having a 
problem with his ear in that he did not seem to have air 
movement when he did the Valsalva exercise.  On examination, 
Dr. Gracke noted there was a tube on the left, and the right 
tympanic membrane had a large, but clean, perforation.  The 
assessment included chronic otitis.  

At the VA examination in March 1997, the examiner reported 
that the veteran's ears were normal.  In June 1997, Dr. R. 
prescribed medication for a draining ear.  In late July 1997, 
physical examination showed the left ear to have a T-
ventilating tube that was open and dry.  The right ear had 10 
percent perforation centrally, and the edges were dry.  
Drainage was again present in September 1997; it continued 
into December 1997, and at that time, Dr. R. removed the tube 
from the left ear.  The diagnosis at that time was chronic 
serous otitis media.  In January 1998, there was continued 
Eustachian tube dysfunction and acute left otitis media.  
More medication was prescribed, with plans to replace the 
ventilating tube in two weeks.  In March 1998, in a treatment 
room at his office, Dr. R. performed a left myringotomy with 
insertion of a ventilating tube.  After the procedure, the 
veteran was discharged directly home.  Bilateral ear drainage 
continued in April 1998.  At the June 1998 VA audiology 
examination, the veteran reported that he had frequent ear 
infections, bilaterally.  

Dr. R.'s records show that ear drainage became incessant by 
July 1998, and in August 1998 he performed a left 
tympanomastoiectomy with facial recess opening and ossicular 
reconstruction at Saint Elizabeth Community Health Center.  
Although the veteran reported that his left ear felt full and 
he was experiencing overall lethargy and mild 
lightheadedness, on examination two weeks after the 
tympanomastoidectomy, Dr. R. reported there was no purulence 
or dehiscence in the left ear, and there was no active middle 
ear fluid or infection in the right ear.  In early September 
1998, the veteran complained of drainage from his right ear.  
He said that he had had no ear drainage until he started 
wearing his hearing aids.  Dr. R. suggested that veteran 
might have a contact allergy to his hearing aids.  The 
veteran was seen at VA ear, nose and throat clinic in 
September 1998 and was noted to be doing well after the left 
tympanomastoidectomy.  He was seen again in December 1998 and 
complained of recent otorrhea from his left ear.  On 
examination, the left tympanic membrane was intact without 
drainage.  The right middle ear and tympanic membrane mucosa 
were moist.  

In early 1999, the veteran underwent a modified radical right 
mastoidectomy at a VA hospital.  In May 1999, Dr. R. 
commented on the surgery and identified mucoid otitis media 
in the left ear.  Medication was prescribed.  Ear drainage 
continued in July 1999.  At a VA examination in July 1999, 
the veteran reported that he had continued to have ear 
infections and mastoiditis since his exam in June 1998.  
Examination of the ears showed clear fluid in the external 
auditory canal, bilaterally.  

In a rating decision dated in December 1999, the RO awarded a 
10 percent rating for the veteran's bilateral otitis media.  
At the March 2000 VA examination, the left ear canal was 
patent with no inflammation and no discharge.  The right ear 
had a whitish-yellow drainage.  The diagnosis was recurrent 
bilateral ear infection by history with current otitis media, 
right ear, with purulent discharge, status post tympanoplasty 
and bilateral myringectomy, status post bilateral 
mastoidectomy.  

The 10 percent rating currently assigned the veteran's otitis 
media under 38 C.F.R. § 4.87, Diagnostic Code 6200 is the 
highest available rating for otitis media under the Rating 
Schedule.  The veteran in essence contends that his otitis 
media warrants an extraschedular rating.  The RO had denied 
this claim, and the Board will therefore address this matter.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (2001).  

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, nor has he made any 
arguments in that regard.  As noted earlier, the Court has 
observed that "[A]n exceptional case includes such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning, 4 Vet. App. at 
229.  

The record certainly shows that the veteran's otitis media is 
chronic and has required continuing treatment with visits to 
his physician.  It does not, however, show anything 
exceptional about the disorder, nor does it show that the 
disability markedly interfered with his employment, as he has 
reported that he worked 5 to 6 days a week for 7 to 12 hours 
a day.  In any event, the Board notes that as spelled out in 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified [in the Rating Schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1; see 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

The record does show that the veteran's otitis media required 
hospitalization for surgery in 1998 and 1999, but this does 
not, in the Board's judgment, amount to frequent 
hospitalization contemplated by 38 C.F.R. § 3.321(b).  
Moreover, service connection has been granted for bilateral 
tympanic perforations which evidently resulted from ear 
surgery.  

On review of the record, there is no evidence, clinically or 
otherwise, that demonstrates, or even suggests, anything 
exceptional or unusual about the veteran's service-connected 
otitis media that is not contemplated in the criteria in 
Rating Schedule.  The Board therefore finds that the evidence 
does not show that the veteran's service-connected otitis 
media causes marked interference with employment, results in 
frequent periods of hospitalization or is so exceptional, 
clinically or otherwise, as to render impractical the 
application of the regular schedular standards.  Accordingly, 
the Board concludes that referral for consideration of an 
extraschedular rating for the veteran's otitis media pursuant 
to 38 C.F.R. 3.321(b)(1) is not warranted.  


ORDER

Service connection for low back disability is denied.  

Service connection for foot fungus is denied.  

Service connection for rhinitis is denied.  

Service connection for chronic sinusitis is granted.  

Secondary service connection for headaches is denied.  

Service connection for migraines is denied.  

Secondary service connection for labyrinthitis is denied.  

Service connection for fatigue due to an undiagnosed illness 
is denied.  

Service connection for hypertension is granted.  

An increased rating of 70 percent for anxiety neurosis and 
PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  

A rating in excess of 20 percent for residuals of a left 
ankle sprain is denied.  

An increased rating of 20 percent for left knee 
chondromalacia is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  

A rating in excess of 10 percent for tinnitus is denied.  

An increased rating for otitis media on an extraschedular 
basis is denied.  


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

